DETAILED ACTION
	Claims 1-11 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 3, it is suggested that --the-- be inserted before “inside of the flow channel”.  
In claim 11, lines 3-4, it is suggested that --the-- be inserted before “outside of the flow channel”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, lines 2-4, it is unclear how the flat surfaces 122, 125 extend in a direction intersecting the traverse direction, wherein the traverse direction is the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Logan (US 1,316,585) in view of Winkler (US 1,089,098).
Regarding claim 1, Logan discloses in Figs. 1-2 a flow rate adjusting device comprising: 
a flow channel member 10 having a flow channel (from inlet 14 to outlet 15) formed therein, a fluid flowing through the flow channel; and 
a valve mechanism 16, 20 for adjusting a ratio of opening of the flow channel, wherein the valve mechanism 16, 20 includes: 
a rod 16, 20 (wherein the valve member 16 and connecting piece 20 are seen as forming a rod together because they are rigidly attached together during operation) extending in a traverse direction traversing the flow channel (particularly at tip 17), the rod 16, 20 being movable in the traverse direction when rotated on an axis extending along the traverse direction, so that the rod 16, 20 touches or separates from a valve seat 18 formed on an inner surface of the flow channel; 
a knob 29 attached to a portion of the rod 16, 20 that is outside the flow channel member (via spindle 28), the knob 29 being integrally rotatable with the rod 16, 20.
Logan lacks the knob being movable in the traverse direction relative to the rod and the lock mechanism claimed.
Winkler teaches in Figs. 1-4 and 16 a knob 9, 15 attached to a portion of the rod 6, 11 (and alternatively including washer 10) that is outside the flow channel member 1, the knob 9, 15 being integrally rotatable with the rod 6, 11 and being movable in the traverse direction relative to the rod 6, 11 (due to the biasing of spring 7, or against the biasing of spring 7); and 

wherein the lock mechanism 13, 14 is switched by the knob 9, 15 moving in the traverse direction between (i) a prohibited state in which the engaging portion 13 is engaged with the to-be-engaged portion 14 so that the rotation of the rod 6 relative to the flow channel member 1 is prohibited via the knob 9, 15 and (ii) a permitted state in which the engagement between the engaging portion 13 and the to-be-engaged portion 14 is undone so that the rod 6 is permitted to rotate relative to the flow channel member 1.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Logan to include a lock mechanism to retain the valve in a desired position, as taught by Winkler (pg. 1, line 103 – pg. 2, line 3), so signification and deliberate actions must be taken to change the position of the valve.
Regarding claim 2, Winkler teaches in Figs. 1-4 that the knob 9, 15 is closer to the flow channel member 1 in the prohibited state than in the permitted state.  
Regarding claim 3, Logan discloses a valve mechanism, as previously discussed, but lacks teaching that the valve mechanism includes an energizing member 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve mechanism in the combination of Logan and Winkler to include an energizing member so that the valve automatically locks into a position when the user removes their hand from the knob, and deliberate actions are needed to move the valve, as Winkler teaches (pg. 1, line 103 – pg. 2, line 3).
Regarding claim 4, Winkler teaches in Figs. 1-4 that the rod 6, 11 (and alternatively comprising washer 10) has: a shaft 6, 11 extending in the traverse direction; and a rod flange (comprising washer 10 or the flange of the screw 11 that retains the washer and is wider than the width of the coil spring 7) having a larger outer diameter than the shaft 6, 11, wherein the knob 9, 15 has a knob flange 8 facing the rod flange in the traverse direction, and wherein the energizing member 7 is interposed between the rod flange and the knob flange 8 with the shaft 6, 11 being inserted into the energizing member 7.
Regarding claim 5, Winkler teaches in Figs. 1-4 that the knob 9, 15 surrounds the rod 6, 11.  
Regarding claim 8, Winkler teaches in Figs. 1-4 that the engaging portion 13 protrudes from the flow channel member 1 in the transverse direction, 

wherein the engaging portion 13 is engaged with the to-be-engaged portion in a circumferential direction around the axis when the knob 9, 15 is in the prohibited state.
Regarding claim 11, Logan discloses in Figs. 1-2 that the flow channel member 10 has a communicating portion (through which the rod 16, 20 extends) formed therein through which inside of the flow channel 10 is in communication with outside of the flow channel in the traverse direction, and the rod 16, 20 is inserted through the communicating portion, and wherein a sealing ring 19, 25 (pg. 1, lines 77-95) is interposed between an outer peripheral surface of - 29 -Attorney Docket No. 021970-0559016 the rod 16, 20 and an inner peripheral surface of the communicating portion, surrounds the rod 16, 20, and seals, in a direction intersecting the traverse direction in a planar view as seen in the traverse direction, between the outer peripheral surface of the rod 16, 20 and the inner peripheral surface of the communicating portion.
Claims 6-7 (as understood: 7) are rejected under 35 U.S.C. 103 as being unpatentable over in view of Logan (US 1,316,585) in view of Winkler (US 1,089,098) and taken with Giacomini (US 2013/0234056).
Regarding claim 6, Logan and Winkler teach a knob as previously discussed, but lack the knob having a grip depressed into an outer peripheral surface of the knob.  
Giacomini teaches in Figs. 1-11 and 16 alternative embodiments of a knob 22, wherein the knob in Figs. 1-11 is shaped with a single handle like the knob taught by 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the knob in the combination of Logan and Winkler to include grip depressed into an outer peripheral surface of the knob as an alternative with greater grip, as taught by Giacomini (paragraph 50).
Regarding claim 7, Winkler is silent with regard to how rotation of the knob is transmitted into rotation of the rod, including whether rod and knob have corresponding flat surfaces as claimed.  
Giacomini teaches in Figs. 1-11 and 16 an outer peripheral surface 20 of the rod 19, 20, 30 and an inner peripheral surface 21 of the knob 22 have a flat surface extending in a direction intersecting the traverse direction in a planar view as seen in the traverse direction, and the knob 22 is not allowed to rotate relative to the rod 19, 20, 30 when the flat - 28 -Attorney Docket No. 021970-0559016 surface of the outer peripheral surface of the rod 19, 20, 30 is engaged with the flat surface of the inner peripheral surface of the knob 21.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the rod and knob have corresponding flat surfaces that transmit rotation from the knob to the rod, as Giacomini teaches, because Winkler is silent with regard to such details concerning said transmission.
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited: 
with regard to claim 9, the engaging portion being a pin pressed into a depression formed in the flow channel member and the to-be-engaged portion being a depression in a surface of the knob facing the flow channel member; and
with regard to claim 10, the number of the to-be-engaged portions being greater than the number of the engaging portions.
Cohen (US 5,076,308) discloses in Figs. 1-5 a lock mechanism 24, 26, 28, 30 comprising an engaging portion 24 in the form of a pin 24 pressed into a depression in the flow channel member 20 (col. 3, lines 47-48), a greater number of to-be-engage portions 26, 28, 30 formed in the knob 22, and the knob 22 is moved in the traverse direction to selectively engage and disengage the pin 24 with one of the to-be-engaging portions 26, 28, 30.  Cohen lacks the to-be-engaged portions being depressions in the knob and a plurality of pins.
Lardieri (US 5,284,178) discloses in Figs. 1-13 a lock mechanism 35, 34 comprising an engaging portion 35 in the form of a pin 35 pressed into a depression in the knob 6, and a greater number of to-be-engaging portions 34 formed in the flow channel member 5, 33, and the knob 6 is moved in the traverse direction to selectively 
O’Sullivan (US 606,680) discloses in Figs. 1-4 a lock mechanism (H, I, I’) comprising an engaging portion (H) in the form of a pin (H) disposed in the flow channel member (A), and a greater number of to-be-engaged portions (I, I’) formed as depressions in a surface of the knob (E, J) facing the flow channel member (A).  O’Sullivan lacks the pin being pressed into its respective depression and moving the knob in the traverse direction to switch the lock mechanism between prohibited and permitted states.
Stenger (US 1,179,377) discloses in Figs. 1-4 a flow rate adjusting device comprising a rod 1 that moves in the traverse direction when rotated and a lock mechanism 9, 11 that is selectively engaged by movement of the knob 14 in the traverse direction (pg. 1, lines 75-83), but the lock mechanism 9, 11 comprises a ratchet system that only prevents rotation of the rod 1 in one direction when the lock mechanism 9, 11 is engaged in its prohibited state (pg. 2, lines 9-28).
Haddad, Jr. (US 3,921,955) discloses in Figs. 1-5 a lock mechanism 44, 46 that comprises a plurality of engaging portions 44 on the flow channel member 18, 38 and a greater number of to-be-engaged portions 46 on the knob 54, 42, but both sets of said portions 44, 46 are detents 44, 46 that are disengaged by sufficient rotational force of the knob 54, 42.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753